Title: To James Madison from Francis S. Taylor, 22 May 1804
From: Taylor, Francis S.
To: Madison, James



D sir
Norfolk 22nd May 1804
I wrote you a few days ago that Coln. Davis the Collector of this port had resigned. I soon after found that an appointment had been made.
Mr Nicholas the new Collector is now here, I have had some conversation with him, and he has expressed to me his doubts whither he will accept the Appointment or not, this being the case, in the event of his not accepting I have to request you will be mindfull of my application. I could get the recommendation of every Merchant in the Borough, but I have not expressed to one of them my wishes on the subject. I am very Respectfully Your Mo Ob Set
Fras. S. Taylor
